Citation Nr: 1335239	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a facial scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to October 1989 and from March 1990 to August 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for, inter alia, degenerative disc disease of the lumbar spine, facial scar, bilateral hearing loss and hepatitis C.  The Veteran disagreed with the initial disability ratings assigned for these service-connected disabilities and this appeal ensued.  

The appeal was initially before the Board in April 2009, at which time the matter was remanded back to the RO, via the Appeals Management Center (AMC) for additional development of the record.  The April 2009 remand noted that the Veteran, in his August 2004 notice of disagreement (NOD), requested service connection for carpal tunnel syndrome, high cholesterol, and a heart disorder.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In a February 2011 Board decision/remand, the claims of entitlement to initial compensable disability ratings for the service-connected bilateral hearing loss and hepatitis C were denied.  The claims are therefore no longer before the Board.  Also, the issues of entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine and entitlement to an initial disability rating in excess of 10 percent for the service-connected facial scar were remanded for additional development of the record.  

It is noted that the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement with respect to a March 2012 rating decision.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.

Unfortunately, as the RO, via the Appeals Management Center (AMC) did not substantially comply with the remand instructions, the issues of entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine and entitlement to an initial disability rating in excess of 10 percent for the service-connected facial scar are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2011 remand, the RO/AMC was requested to schedule the Veteran for VA examinations to assess the current nature and severity of the DDD and the facial scar.  Additionally, the examiner was instructed to assess the Veteran's sciatica, which had been previously objectively diagnosed.  The examination report only shows that the Veteran's sensory and motor exams were within normal limits, and indicates that the Veteran does not have signs of radiculopathy.  However, the examiner failed to reconcile these findings with the previous objective evidence of sciatic nerve pain.  

Furthermore, the original rating decision of September 2003, which granted service connection for DDD of the lumbar spine, noted an effective date of September 1, 2003, the date on which the Veteran was discharged from service.  Thus, the RO acknowledged that the Veteran's claim had been pending since that date.  As such, the Veteran's service-connected DDD of the lumbar spine may be rated pursuant to the criteria in effect prior to September 26, 2003.  The most recent examiner only addressed the Veteran's disability in terms of the revised rating criteria and did not include evaluation pursuant to the old, pre-2003 rating criteria.  

In the Veteran's August 2013 statement, he essentially asserted that the range of motion testing during the July 2013 examination was inaccurate because it did not take into consideration certain important details such as the lengthy time period after the Veteran wakes up for him to be able to actually get out of bed due to pain and stiffness.  

Regarding the Veteran's claim for entitlement to a disability rating in excess of 10 percent for the service-connected facial scar, the Veteran has consistently maintained that while eating, his left parotid area of the face would sweat profusely with symptoms of facial tightness.  Symptoms were constant with eating.  This resulted in him having to be conscious of wiping his face while eating during social dining.  At the VA examination in July 2009, the Veteran reported facial tenderness at the site of the scar, cosmetic concerns as well as a complaint of left facial jaw sweating after eating.  The examiner on remand was instructed to determine what symptoms, if any, including the Veteran's reported facial sweating during eating and facial tenderness is associated with the underlying Frye's disease or whether they are symptoms of the associated scar.  The examiner did not address these questions, and the July 2013 examination of the skin is inadequate.  

Finally, the February 2011 remand requested the RO/AMC to obtain and associate with the claims file any VA treatment records since October 2006 pertinent to the Veteran's low back disability and facial scar that have not been previously secured.  
No additional VA treatment records have been added to the claims file since the February 2011 remand, and there is no notation in the file that none exist.  As such, on remand, the claims file should be updated to include any recent VA treatment records since October 2006 that are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records since October 2006 pertinent to the Veteran's low back disability and facial scar that have not been previously secured.  If none are found, this should be noted in the claims folder.  

2.  Schedule the Veteran for a VA spine examination.  The claims file must be provided to the examiner in conjunction with the examination.  With respect to the service-connected lower back, the examiner should describe in detail all symptoms reasonably attributable to the service-connected DDD of the lumbar spine disability and its current severity, including orthopedic symptomatology and neurologic symptoms.

(i).  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.  

(ii).  The examiner should also set forth the extent of any functional loss present for the service-connected lower back disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss.  In this regard, the examiner's attention is directed to the Veteran's contentions that on some mornings he wakes up asking his wife to help him out of bed because he cannot move his back; as well as the complaints that when he bends over to tie his shoes, he cannot straighten back up without excruciating pain.  

The examiner should also specifically note whether the Veteran's DDD of the lumbar spine is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and/or whether the Veteran's muscle spasms are present on extreme forward bending with loss of unilateral lateral spine motion in the standing position, or whether there is a listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in standing position or abnormal mobility on forced motion.  

(iii).  The examiner should determine the extent, if any, of neurological impairment associated with the service-connected low back disability (during the entire period since September 1, 2003) in light of the documented sciatica at L4-S1 and claimed sciatic pain.  The examiner should indicate whether the disorder is best described as incomplete paralysis, neuralgia or neuritis of the sciatic, or other nerve.  The examiner should also indicate whether the level of severity of the disorder is mild, moderate, moderately severe, or severe.  A complete rationale should accompany all opinions.  If the examiner determines that no sciatica (or other nerve impairment) is found, then these findings should be reconciled with the previous objective findings of sciatica and disc herniation.  For example, has the sciatica resolved?  If such information cannot be provided, the examiner should explain the reasons therefore.

(iv).  The examiner should also indicate any occupational impairment resulting from the service-connected lower back disability.  

3.  Schedule the Veteran for a VA skin examination to determine the current nature and severity of the service-connected facial scar.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should determine whether there are any of the 8 characteristics of disfigurement (i.e., (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm)).  

In so doing, the examiner should review the previous three examinations of record which were in May 2003, July 2009 and July 2013, and reconcile the differences, to the extent possible, with respect to the length of the scar, which in July 2009 was reported to be 14 cm., and whether the scar is depressed.  If this is not possible, the examiner should so indicate and explain why.

The examiner should also opine as to whether the Veteran's facial tenderness is due to the scar or whether it is a symptom of the underlying service-connected Frye's syndrome.  In this regard, the examiner should also comment on any limitation of function associated with the scar, in particular, the Veteran's reports of profuse facial sweating during eating, and whether that is a residual of the underlying Frye's syndrome or whether it is directly related to the scar.  All opinions must be supported with a complete rationale.

4.  The RO/AMC must ensure that the examination reports comply with the above directives in order to avoid future remand.  

5.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  The SSOC should consider, in addition to the current regulations, the rating regulations that were in effect on September 1, 2003, with respect to the appropriate rating to be assigned for the lumbar spine disability.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


